                                         Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 1 of 30




                                   1

                                   2
                                                                   UNITED STATES DISTRICT COURT
                                   3                             NORTHERN DISTRICT OF CALIFORNIA
                                                                         SAN JOSE DIVISION
                                   4
                                         IN RE: PERSONALWEB                               Case No. 18-md-02834-BLF
                                   5
                                         TECHNOLOGIES, LLC ET AL., PATENT
                                         LITIGATION
                                   6
                                                                                          ORDER GRANTING IN PART AND
                                   7     AMAZON.COM, INC., and AMAZON                     DENYING IN PART MOTION FOR
                                         WEB SERVICES, INC.,                              ATTORNEYS’ FEES AND COSTS
                                   8
                                                        Plaintiffs                        [Re: ECF 636]
                                   9            v.
                                                                                         Case No.: 5:18-cv-00767-BLF
                                  10     PERSONALWEB TECHNOLOGIES, LLC
                                                                                         [Re: ECF 184]
                                         and LEVEL 3 COMMUNICATIONS, LLC,
                                  11
Northern District of California
 United States District Court




                                                        Defendants,                      Case No.: 5:18-cv-05619-BLF
                                  12
                                                                                         [Re: ECF 88]
                                  13     PERSONALWEB TECHNOLOGIES, LLC,
                                         and LEVEL 3 COMMUNICATIONS, LLC,
                                  14
                                                        Plaintiffs,
                                  15            v.

                                  16     TWITCH INTERACTIVE, INC.,

                                  17                    Defendant.

                                  18
                                              Having found this case exceptional under 35 U.S.C. § 285, the Court must now determine
                                  19
                                       the amount of reasonable attorneys’ fees and costs owed at the end of this multidistrict litigation
                                  20
                                       (“MDL”) for alleged patent infringement that ensnared Amazon and over 80 of its customers. In
                                  21
                                       February 2020, Defendants Amazon.com, Inc., Amazon Web Services, Inc., and Twitch Interactive,
                                  22
                                       Inc. (collectively “Amazon”) prevailed against Plaintiff PersonalWeb Technologies, LLC
                                  23   (“PersonalWeb”) at summary judgment and judgment was entered in favor of all Defendants. ECF

                                  24   381; ECF 578; ECF 643. After an August 6, 2020 motion hearing, the Court found the case

                                  25   exceptional and awarded Amazon attorney fees and costs but, upon request of PersonalWeb,

                                  26
                                            Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 2 of 30




                                   1
                                       reserved the question of the reasonableness of Amazon’s requested fees. H’rg, ECF 625; Order
                                   2   Awarding Fees, ECF 636 at 34. In its prior motion, Amazon requested attorney fees totaling
                                   3   $6,100,000.00 and non-taxable expenses of $323,668.06. Mot. for Attorney Fees and Costs

                                   4   (“Mot.”), ECF 593 at 15. Amazon also reserved its right to submit a supplemental fee request for

                                       future fees related to preparing the fees motion. Gregorian Declaration (“Gregorian Decl.”) ¶ 21,
                                   5
                                       ECF 592-1. Now, PersonalWeb challenges the reasonableness of Amazon’s request. Suppl. Br.,
                                   6
                                       ECF 644. For the reasons that follow, the Motion is GRANTED IN PART and DENIED IN PART.1
                                   7
                                           I.   BACKGROUND
                                   8
                                                Separate from this MDL, in December 2011, PersonalWeb commenced a patent
                                   9   infringement suit in Texas federal court against Amazon and its customer Dropbox, Inc. See

                                  10   PersonalWeb Techs., LLC v. Amazon.com Inc., No. 6:11-cv-00658 (E.D. Tex. Filed Dec. 8, 2011)

                                  11   (the “Texas Action”). PersonalWeb eventually stipulated to dismissing its claims with prejudice,
Northern District of California
 United States District Court




                                       ending the action. ECF 315-7; ECF 315-8. Four years later in January 2018, PersonalWeb
                                  12
                                       resurrected its claims, filing over 85 lawsuits across the country against various Amazon customers
                                  13
                                       for their use of Amazon’s Simple Storage Service (“S3”) and alleging infringement of the same
                                  14
                                       patents implicated in the Texas Action. See ECF 295; ECF 1, Schedule A. Amazon quickly
                                  15   intervened to defend its customers, and counterclaims from both parties ensued. Amazon.com, Inc.
                                  16   et al v. Personal Web Technologies, LLC et al, 18-5:18-cv-00767-BLF (N.D. Cal. Filed February 5,

                                  17   2018) (the “DJ Action”), ECF 62, 71.

                                  18            In June 2018, the cases were consolidated into the current MDL proceeding and assigned to

                                       this Court. Compl., ECF 1. With Plaintiff’s approval, the Court selected the Twitch case as the
                                  19
                                       representative customer action to proceed and stayed all other customer cases pending resolution.
                                  20
                                       ECF 313. In two phases, the Court granted Amazon’s motions for summary judgment as to all
                                  21
                                       claims. ECF 381; ECF 578.
                                  22            On March 20, 2020, Amazon moved for attorney fees and costs. Mot. On October 6, 2020,
                                  23   this Court granted the Motion and concluded that the case was exceptional

                                  24
                                       1
                                  25       A detailed breakdown of the Court’s ruling can be found in Appendix A.
                                                                                         2
                                  26
                                         Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 3 of 30




                                   1                  because (1) PersonalWeb’s infringement claims related to Amazon
                                                      S3 were objectively baseless and not reasonable when brought
                                   2                  because they were barred due to a final judgment entered in the
                                                      Texas Action; (2) PersonalWeb frequently changed its infringement
                                   3                  positions to overcome the hurdle of the day; (3) PersonalWeb
                                                      unnecessarily prolonged this litigation after claim construction
                                   4                  foreclosed its infringement theories; (4) PersonalWeb’s conduct and
                                                      positions regarding the customer cases were unreasonable; and (5)
                                   5                  PersonalWeb submitted declarations that it should have known were
                                                      not accurate.
                                   6
                                       Order Awarding Fees at 33. Because PersonalWeb failed to object to the reasonableness of
                                   7
                                       Amazon’s requested fees in its opposition brief, the Court ordered supplemental briefing. Id.
                                   8
                                       PersonalWeb filed its Supplemental Brief on October 30, 2020. Suppl. Br., ECF 644. Amazon filed
                                   9
                                       its Response on November 16, 2020. Response, ECF 646.
                                  10
                                        II.   LEGAL STANDARD
                                  11
Northern District of California




                                              A. Exceptional Case Status
 United States District Court




                                  12          The first issue to resolve is the proper methodology of calculating the amount of attorneys’

                                  13   fees to which Amazon is entitled. In patent infringement actions, “[t]he court in exceptional cases

                                       may award reasonable attorney fees to the prevailing party.” 35 U.S.C. § 285; see Octane Fitness,
                                  14
                                       LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 553 (2014). Supreme Court precedent
                                  15
                                       determining the reasonableness of fees applies uniformly to all federal fee-shifting statutes
                                  16
                                       permitting the award of reasonable fees, such as § 285. See City of Burlington v. Dague, 505 U.S.
                                  17   557, 562 (1992). Furthermore, courts “apply Federal Circuit law to the issue of attorney fees in
                                  18   patent infringement cases.” Q-Pharma, Inc. v. Andrew Jergens Co., 360 F.3d 1295, 1299 (Fed. Cir.

                                  19   2004). District courts have “‘considerable discretion’ in determining the amount of reasonable

                                  20   attorney fees under § 285” because of “the district court’s superior understanding of the litigation

                                       and the desirability of avoiding frequent appellate review of what essentially are factual matters.”
                                  21
                                       Homeland Housewares, LLC v. Sorensen Research, 581 Fed. Appx. 887, 881 (Fed. Cir. 2014)
                                  22
                                       (quoting Bywaters v. U.S., 670 F.3d 1221, 1228 (Fed. Cir. 2012)) (internal quotation marks omitted);
                                  23
                                       see also Hensley v. Eckerhart, 461 U.S. 424, 437 (1983).
                                  24          The Court has already determined that this case is exceptional, meriting an award of
                                  25
                                                                                        3
                                  26
                                         Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 4 of 30




                                   1
                                       attorneys’ fees. See Order Awarding Fees; see also Octane, 572 U.S. at 555 (“a district court may
                                   2   award fees in the rare case in which a party's unreasonable conduct—while not necessarily
                                   3   independently sanctionable—is nonetheless so ‘exceptional’ as to justify an award of fees.”). The

                                   4   parties now dispute the implication of this finding. PersonalWeb urges this Court to apply a “but

                                       for” standard that awards fees accrued litigating frivolous conduct and excludes fees accrued
                                   5
                                       litigating non-frivolous conduct. See Suppl. Br. at 1-2. Amazon counters that awarding fees related
                                   6
                                       to discrete acts of litigation misconduct is the incorrect standard to apply. Response at 1. This Court
                                   7
                                       agrees with PersonalWeb that it should apply the “but for” standard as described in Goodyear Tire
                                   8
                                       & Rubber Co. v. Haeger, 137 S. Ct. 1178 (2017), but is mindful that there are limits to the degree
                                   9   of parsing required. Homeland Housewares, LLC v. Sorensen Research, 581 F. App'x 877, 881 (Fed.

                                  10   Cir. 2014) (“We decline, however, to require such granularity from the district court, particularly

                                  11   because it is the ‘totality of the circumstances,’ and not just discrete acts of litigation conduct, that
Northern District of California
 United States District Court




                                       justify the court's award of fees.” (quoting Octane, 572 U.S. at 554).
                                  12
                                              PersonalWeb’s proposed methodology originates in Fox v. Vice, 563 U.S. 826 (2011). There,
                                  13
                                       the Supreme Court held that when a plaintiff asserts both frivolous and non-frivolous claims, the
                                  14
                                       defendant may recover only the amount incurred because of the frivolous claims. Id. at 826. In such
                                  15   cases, fees are determined according to “whether the fees requested would not have accrued but for
                                  16   the” misconduct. Id. at 839-40; see also Goodyear, 137 S. Ct. at 1187.

                                  17          Several years later, the Supreme Court applied the “but for” standard to a court’s inherent

                                  18   authority to sanction a litigant for bad faith conduct by ordering it to pay the other side’s legal fees.

                                       Goodyear, 137 S. Ct. at 1183-84. It explained that fee-shifting in the sanction context must be
                                  19
                                       compensatory rather than punitive. Id. at 1186. As such, “the court can shift only those attorney’s
                                  20
                                       fees incurred because of the misconduct at issue.” Id. An award that “extends further than that—to
                                  21
                                       fees that would have been incurred without the misconduct—then . . . crosses the boundary from
                                  22   compensation to punishment. Id. Hence, a “causal connection” is required between the misbehavior
                                  23   and the legal fees imposed, which “is most appropriately framed as a but-for test: The complaining

                                  24   party . . . may recover ‘only the portion of his fees that he would not have paid but for’ the

                                       misconduct.’” Id. at 1186-87 (quoting Fox, 563 U.S. at 836)). The Federal Circuit has since applied
                                  25
                                                                                          4
                                  26
                                         Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 5 of 30




                                   1
                                       this reasoning in the patent context, explaining that fees awarded under § 285 are “compensatory,
                                   2   not punitive” and “[i]n such a statutory sanction regime, a fee award may go no further than to
                                   3   redress the wronged party for losses sustained.” In re Rembrandt Techs. LP Patent Litig., 899 F.3d

                                   4   1254, 1279 (Fed. Cir. 2018) (quoting Goodyear, 137 S. Ct. at 1186) (internal marks omitted).

                                       “Critically, the amount of the award must bear some relation to the extent of the misconduct.” Id.
                                   5
                                              Amazon emphasizes that Goodyear applied the “but for” fee-shifting methodology in a
                                   6
                                       different context, where the court was concerned with its inherent power to sanction. Response 1.
                                   7
                                       But Fox concerned a § 1983 claim where the court dismissed the plaintiff’s federal claims with
                                   8
                                       prejudice after the plaintiff admitted they were invalid. 563 U.S. at 830. In that case, the Supreme
                                   9   Court was considering § 1988, which allowed an award of reasonable fees to a prevailing party in

                                  10   certain civil rights cases. Fox, 563 U.S. at 829-30. It reversed the district court’s grant of fees for

                                  11   defending the entire suit in federal court, holding that the “but for” test applied. Id. at 839-40; see
Northern District of California
 United States District Court




                                       also Rambus Inc. v. Infineon Techs. AG, 318 F.3d 1081, 1106 (Fed. Cir. 2003) (holding that where
                                  12
                                       a court finds a case exceptional, the amount of the award must relate to the misconduct). And
                                  13
                                       numerous courts have since applied the Fox-Goodyear standard to § 285 assessments. See, e.g., In
                                  14
                                       re Rembrandt Tech. LP Patent Litigation, 899 F.3d 1254 (Fed. Cir. 2018); Flowerider Sur, Ltd. v.
                                  15   Pac. Surf Designs, Inc., No. 315-cv-01879-BEN-BLM, 2020 WL 5645331 (S.D. Cal. Sept. 22,
                                  16   2020); Indus. Print Tech., LLC v. Cenveo, Inc., No. 3:15-cv-01195-M, 2020 WL 5057738, (N.D.

                                  17   Tex. Aug. 26, 2020); Cave Consulting Grp., Inc. v. Truven Health Analytics Inc., 293 F. Supp. 3d

                                  18   1038, 1043 (N.D. Cal. 2018); Envtl. Mfg. Sol., LLC v. Peach State Labs, Inc., 274 F. Supp. 3d 1298

                                       (M.D. Fla. Aug. 14, 2017).
                                  19
                                              Amazon contends that § 285 permits the Court to award fees for an exceptional case based
                                  20
                                       on the “totality of the circumstances,” which allows for an award for the entire case, including any
                                  21
                                       subsequent appeals. Response 1 (citing Therasense, Inc. v. Beton, Dickinson & Co., 745 F.3d 513,
                                  22   517 (Fed. Cir. 2014). In Goodyear, the Supreme Court explained that “[i]n exceptional cases, the
                                  23   but-for standard even permits a trial court to shift all of a party’s fees, from either the start or some

                                  24   midpoint of a suit, in one fell swoop.” 137 S. Ct. at 1186 (emphasis added). But the Supreme Court

                                       explicated its definition of “exceptional cases” by providing an example of a case where “everything
                                  25
                                                                                          5
                                  26
                                         Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 6 of 30




                                   1
                                       the defendant did—his entire course of conduct throughout, and indeed preceding, the litigation—
                                   2   was part of a sordid scheme to defeat a valid claim.” Id. at 1188 (internal citations and quotation
                                   3   marks omitted) (citing Chambers v. NASCO, Inc., 501 U.S. 32, 51 (1991)). Such conduct, which

                                   4   was also in the sanctioning context, was so egregious that it amounted to “fraudulent and brazenly

                                       unethical efforts.” Id. at 1188 (quoting Chambers, 501 U.S. at 58). In other words, there are
                                   5
                                       circumstances in which a case may be exceptional under § 285, but the prevailing party is
                                   6
                                       nonetheless not entitled to full attorneys’ fees. See, e.g., Rembrandt, 899 F.3d at 1267, 1280 (Fed.
                                   7
                                       Cir. 2018) (affirming a case as exceptional under § 285, but concluding that the district court
                                   8
                                       nonetheless failed to “establish at least some ‘causal connection’ between the misconduct and the
                                   9   fee award”).

                                  10          The Federal Circuit has upheld a full award of attorney fees—but it was “against a party

                                  11   whose ‘extensive misconduct was enough to compromise an abusive pattern or a vexatious strategy
Northern District of California
 United States District Court




                                       that was pervasive enough to infect the entire litigation.” Rembrandt, 899 F.3d at 1279 (citing
                                  12
                                       Monolithic Power Sys. Inc. v. O2 Micro International Ltd., 726 F.3d 1359, 1369 (Fed. Cir. 2013)).
                                  13
                                       Describing Monolithic Power, the Federal Circuit in Rembrandt explained that the full award was
                                  14
                                       proper only because the party’s “rampant misconduct so severely affected every stage of the
                                  15   litigation.” Id. at 1279. In Rembrandt, however, the misconduct was not so egregious, meaning the
                                  16   full award that the district court granted was not warranted. See Rembrandt, 889 F.3d at 1277-80

                                  17   (“Rembrandt instead argues that the fee award is excessive and unreasonable because the district

                                  18   court failed to establish a causal connection between the claimed misconduct and the fees awarded”).

                                       Unlike Monolithic Power, in Rembrandt “the claimed misconduct affected only some patents
                                  19
                                       asserted against some defendants.” 889 F.3d at 1280. The Federal Circuit remanded so that the
                                  20
                                       district court could reassess the amount because “the district court did not establish a causal
                                  21
                                       connection between the misconduct and [the] fees, and it did not offer any other reason for its fee
                                  22   award” as required by Goodyear. Rembrandt, 889 F.3d at 1280.
                                  23          Courts in this Circuit have also applied the “but for” test in the § 285 context. Analyzing the

                                  24   underlying policy reasons for the Supreme Court’s applying the “but for” standard to § 1988, Judge

                                       Illston held that it applied to an infringement case where the nonmovant dropped one of its patent
                                  25
                                                                                        6
                                  26
                                         Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 7 of 30




                                   1
                                       claims after a motion to dismiss was granted in part and denied in part. Cave Consulting, 293 F.
                                   2   Supp. 3d at 1049. And Judge Benitez applied the “but for” standard to determine the reasonableness
                                   3   of the time expended litigating the case in Flowerider Sur, 2020 WL 5645331, at *5-6.

                                   4          This Court finds that the “but for” standard articulated by Goodyear applies, as

                                       PersonalWeb’s misconduct did not so infect the case that a full award, without any discernment of
                                   5
                                       a causal connection between the improper acts and the fees accrued, is warranted. In granting fees,
                                   6
                                       this Court concluded that the case was exceptional. Order Awarding Fees at 32. The Court explained
                                   7
                                       that “this case both lacked substantive strength and was litigated in an unreasonable manner” and
                                   8
                                       that PersonalWeb “repeatedly flip flopped its positions to suit the argument of the day” Order
                                   9   Awarding Fees at 33 (internal quotation marks and citation omitted). But the Court also noted that,

                                  10   “[t]aken separately, the fragments of the story might not make PersonalWeb’s conduct look

                                  11   exceptional.” Order Awarding Fees at 32-33. Elsewhere, the Court pointed to benign examples of
Northern District of California
 United States District Court




                                       PersonalWeb’s conduct: “PersonalWeb’s infringement positions were not objectively baseless and
                                  12
                                       thus, do not support a finding of an exceptional case.” Id. at 15. Thus, although the Court concluded
                                  13
                                       that some of PersonalWeb’s infringement claims were “objectively baseless and not reasonable
                                  14
                                       when brought,” Order Awarding Fees 33, its conduct did not rise to “rampant misconduct” affecting
                                  15   “every stage of the litigation.” Rembrandt, 889 F.3d at 1279. In other words, the facts here depart
                                  16   from Monolithic Power and Chambers such that the “but for” standard in Goodyear is warranted.

                                  17          In applying this standard, the Court will exclude requested fees not directly traceable to

                                  18   PersonalWeb’s egregious conduct, but will nonetheless continue to assess the totality of the

                                       circumstances as directed under Octane. Overall, the Court has previously determined that
                                  19
                                       PersonalWeb repeatedly changed its infringement theories—telling the MDL panel that the cases
                                  20
                                       all involved S3, then reporting to this Court that Ruby on Rails was preeminent, until that theory
                                  21
                                       was completely abandoned. And later, ten months into the litigation, PersonalWeb yet again shifted
                                  22   its infringement theories, this time to CloudFront along with a disturbing interlude where it appeared
                                  23   that PersonalWeb pursued claims it did not own and signed court papers without Level 3’s consent.

                                  24   After that, PersonalWeb unnecessarily prolonged portions of the case and sought to backtrack on its

                                       promise to the Court that Twitch was representative of all customer cases. This misconduct forced
                                  25
                                                                                         7
                                  26
                                         Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 8 of 30




                                   1
                                       Amazon to expend extra work at nearly every juncture.
                                   2          B. Reasonableness of Fees
                                   3          In examining the reasonableness of fees and in applying the “but for” standard, the

                                   4   mechanics of the determination “does not require a tedious, line-by-line investigation of the hours . .

                                       . expended.” Rembrandt, 889 F.3d at 1280. Goodyear details this Court’s task:
                                   5
                                                      This but-for causation standard generally demands that a district court
                                   6                  assess and allocate specific litigation expenses—yet still allows it to
                                                      exercise discretion and judgment. The court’s fundamental job is to
                                   7                  determine whether a given legal fee-say, for taking a deposition or
                                                      drafting a motion—would or would not have been incurred in the
                                   8                  absence of the sanctioned conduct. The award is then the sum total of
                                                      the fees that, except for the misbehavior, would not have accrued. But
                                                      as we stressed in Fox, trial courts undertaking that task need not, and
                                   9                  indeed should not, become green-eyeshade accountants . . . . The
                                                      essential goal in fee shifting is to do rough justice, not to achieve
                                  10                  auditing perfection. Accordingly, a district court may take into
                                                      account its overall sense of a suit, and may use estimates in
                                  11                  calculating and allocating an attorney’s time.
Northern District of California
 United States District Court




                                       137 S. Ct. at 1187 (internal brackets, quotation marks, and citations omitted); see also Flowerider
                                  12
                                       Sur, 2020 WL 5645331, at *5 (applying the Goodyear standard in the § 285 context).
                                  13
                                              Hence, for guidance on the reasonableness of fees so that this Court may do “rough justice,”
                                  14
                                       it still looks to the lodestar amount, which is presumptively reasonable. Dague, 505 U.S. at 562;
                                  15   Vogel v. Harbor Plaza Center, LLC, 893 F.3d 1152, 1161 (9th Cir. 2018); see also Flowerider Sur,
                                  16   2020 WL 5645331, at *4-6 (applying both the “but for” standard and the lodestar method); Peach

                                  17   State Labs, 274 F. Supp. 3d at 1314-27 (same). The lodestar calculation requires examination of

                                  18   “the number of hours reasonably expended on the litigation multiplied by a reasonable hourly rate.”

                                       Pa. v. Del. Valley Citizens’ Council for Clean Air, 478 U.S. 546, 564 (1986). “This calculation
                                  19
                                       provides an objective basis on which to make an initial estimate of the value of a lawyer’s services.”
                                  20
                                       Id. (citing Hensley, 461 U.S. at 433).
                                  21
                                              The reasonable hourly rate is determined by “the rate prevailing in the community for similar
                                  22   work performed by attorneys of comparable skill, experience, and reputation.” Chalmers v. City of
                                  23   Los Angeles, 796 F.2d 1205, 1210-11 (9th Cir. 1986), amended on other grounds, 808 F.2d 1373

                                  24   (9th Cir. 1987) (citing Blum v. Stetson, 465 U.S. 886, 895 n.11 (1984)). The relevant community is

                                       typically the forum in which the district court sits. Camacho v. Bridgeport Fin., Inc., 523 F.3d 973,
                                  25
                                                                                         8
                                  26
                                         Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 9 of 30




                                   1
                                       979 (9th Cir. 2008). The prevailing market rate is guided by attorney affidavits as well as “decisions
                                   2   by other courts awarding similar rates for work in the same geographical area by attorneys with
                                   3   comparable levels of experience.” Trujillo v. Orozco, No. 5:17-cv-00566-EJD, 2018 WL 1142311,

                                   4   at *2 (N.D. Cal. Mar. 2, 2018); see also United Steelworkers of Am. v. Phelps Dodge Corp., 896

                                       F.2d 403, 407 (9th Cir. 1990).
                                   5
                                              The number of hours is based only on the amount of time “reasonably expended on the
                                   6
                                       litigation” and excludes “hours that are excessive, redundant, or otherwise unnecessary.” Hensley,
                                   7
                                       461 U.S. at 433-34. The moving party bears the initial burden of providing relevant documentation.
                                   8
                                       Id. at 433. “Where the documentation of hours is inadequate, the district court may reduce the award
                                   9   accordingly.” Id. Furthermore, while the lodestar amount provides guidance, “[t]here is no precise

                                  10   rule or formula for making these determinations.” Id. at 436. A court “necessarily has discretion in

                                  11   making this equitable judgment.” Id. at 437. As such, as part of its assessment of the reasonable
Northern District of California
 United States District Court




                                       hours, the Court considers “whether a given legal fee . . . would or would not have been incurred in
                                  12
                                       the absence of the sanctioned conduct.” Flowerider Sur, 2020 WL 5645331, at *5.
                                  13
                                              The following reductions to Amazon’s lodestar calculations are based solely on percentage
                                  14
                                       cuts. Although the Court would consider a line-by-line reduction, PersonalWeb has chosen to submit
                                  15   its opposition based on percentage reductions and Amazon does not object to this methodology. The
                                  16   Court thus proceeds in accordance with guidance from the Supreme Court, Federal Circuit, and

                                  17   Ninth Circuit.

                                  18   III.   DISCUSSION
                                              In its original motion for fees, Amazon requested “attorney fees from January 8, 2018
                                  19
                                       through February 29, 2020,” amounting to a total of $6,100,000.00 and non-taxable expenses
                                  20
                                       totaling $323,668.06. Mot. at 15. PersonalWeb requests that the Court reduce this request to
                                  21
                                       $1,302,947.86 in fees and $203,300.10 in costs. Suppl. Br. 1. This reduction is based on
                                  22   PersonalWeb’s belief that (1) “the majority” of Amazon’s request has no relation to the claim and
                                  23   conduct the Court found exceptional and (2) Amazon’s counsel engaged in unreasonable billing

                                  24   practices.

                                  25
                                                                                         9
                                  26
                                           Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 10 of 30




                                   1           A.   Amazon’s Proffered Fee Data
                                               As a preamble, the Court considers PersonalWeb’s challenge to the fee data provided by
                                   2
                                       Amazon. See Suppl. Br. at 3. This challenge is related to the discount scheme Fenwick & West LLP
                                   3
                                       (“Fenwick”) applied to Amazon’s fees. In its Motion for Attorney Fees and Costs, Amazon
                                   4
                                       explained that “Amazon and Twitch incurred $6,987,341.17 in fees for Fenwick’s work between
                                   5   January 2018, when the case began, through January 2020” after applying “write-offs and
                                   6   discounts.” Gregorian Decl. ¶ 19.2 These write-offs and discounts included an exclusion of “556.3

                                   7   hours and $189,009.85 of work” from 29 timekeepers. Id. ¶ 17. The excluded hours could be traced

                                   8   to “ramp up” time for attorneys who were newly recruited onto the case, as well as other

                                       inefficiencies. Id. Amazon also received a “final” discount of about 13%, which accounts for
                                   9
                                       Amazon’s ultimate $6,100,000.00 fee request. Id. ¶ 19; see also id., Exh. 6 (detailing effective
                                  10
                                       hourly rate before and after final discount). Amazon is commended for its candid and appropriate
                                  11
Northern District of California




                                       billing reductions. That said, its presentation of hours expended has caused some confusion.
 United States District Court




                                  12           PersonalWeb argues that although Amazon represented that it is only requesting fees
                                  13   incurred after applying the discounts described above, its fee request for each category is based on

                                  14   the effective rates of the attorneys before the discount. Suppl. Br. at 3 (citing Gregorian Decl., Exh.

                                       6). And, contrary to the discount scheme described above, PersonalWeb’s expert contends that
                                  15
                                       Amazon first multiplied the relevant number of hours billed by the pre-discount billing rate set forth
                                  16
                                       in the Gregorian Declaration. Knapton Declaration, ECF 644-1 ¶ 9. According to PersonalWeb,
                                  17
                                       these calculations resulted in a total of $6,987,341.17 in fees. PersonalWeb’s expert concludes that
                                  18
                                       Amazon then wrote-off $189,009.85 in fees and 556.3 hours of time from $6,987,341.17 to reach
                                  19   Amazon’s ultimate request of $6,100,000.00. See id. ¶ 10 (“Based on my review of Fenwick’s

                                  20   invoices, this exclusion is apparently what comprises the ‘Final Discount’ that results in the

                                  21   $6,100,000.00 in requested fees.”). The Court is puzzled by this conclusion, not least because (1)

                                       Amazon clearly and cogently laid out the how it arrived at the $6,100,000.00 figure, see Gregorian
                                  22
                                       Decl. ¶¶ 17-19, and (2) PersonalWeb’s explanation does not account for almost $700,000.00 in fees.
                                  23

                                  24   2
                                        Amazon “in fact [has] paid in excess of $7.25 million in attorney fees” to defend this case.
                                       Gregorian Supplemental Declaration ¶ 17, ECF 646-1.
                                  25
                                                                                         10
                                  26
                                        Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 11 of 30




                                   1
                                              The Court has thoroughly examined the documentation provided by Amazon. Upon totaling
                                   2   the amounts in Amazon’s proffered Breakdown of Categories table, the Court discovered that the
                                   3   fees totaled $6,987,341.17—not $6,100,000.00. See id. In other words, as PersonalWeb argued, this

                                   4   table is a result of multiplying hours billed by the effective billing rate before the final discount.

                                       While Amazon provided the Court with another table titled Overview of Totals, this table only
                                   5
                                       details the total billed hours and effective billing rate after the final discount was applied for each
                                   6
                                       category, requiring the Court and PersonalWeb to calculate the total requested fee for each category.
                                   7
                                       Amazon’s decision to proffer a detailed fee table based only on pre-discount billing rates is
                                   8
                                       unnecessary in light of Defendant’s request for percentage-based deduction. See Gregorian Decl.,
                                   9   Exh 6 at 2-12. The Court thus relies on the “Total Billed Hours” and “Effective Rate with Final

                                  10   Discount” figures in the Overview of Totals table to conduct the below analysis. See Gregorian

                                  11   Decl., Exh 6 at 2-12. These figures are also referenced in Defendant’s supplemental brief. See
Northern District of California
 United States District Court




                                       generally Suppl. Br.
                                  12
                                              B.    Fox-Goodyear “But For” Standard
                                  13
                                              The Court first considers PersonalWeb’s argument that “the majority” of Amazon’s fee
                                  14
                                       request has no relation to the claim and conduct the Court found exceptional. PersonalWeb generally
                                  15   contends that Amazon should only be able to recover for three categories of work: “S3 only” issues,
                                  16   post claim construction, and changed infringement positions. Suppl. Br. at 3. For the reasons

                                  17   discussed below, the Court disagrees and grants the lion’s share of Amazon’s fee request.

                                  18                1. Case Management
                                              Amazon seeks to recover $1,079,001.52 in attorneys’ fees for 2143.3 hours of work related
                                  19
                                       to case management. Gregorian Decl., Exh. 6. PersonalWeb argues that these hours should mostly
                                  20
                                       be excluded given that “Amazon has provided no evidence that the vast majority of time spent on
                                  21
                                       ‘Case Management’ would not have otherwise been expended by Amazon since ‘S3 only’
                                  22   infringement was removed relatively early in the case (before most discovery and claim
                                  23   construction).” Suppl. Br. at 3. It contends Amazon should only receive $269,750.38 in this

                                  24   category. Id. at 4. Amazon replies that “[t]his complex patent MDL required a significant amount

                                       of case management and conference time, including coordination with the more than 80 parties in
                                  25
                                                                                         11
                                  26
                                        Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 12 of 30




                                   1
                                       the MDL. The case law recognizes that this time may be not only necessary, but the most efficient
                                   2   way to coordinate work on the case.” Response at 5.
                                   3          PersonalWeb’s argument that Amazon should only receive $269,750.38 out of

                                   4   $1,079,001.52 in fees implies that PersonalWeb’s misconduct was only responsible for about 25%

                                       of Amazon’s case management needs. Not so. PersonalWeb’s frivolous conduct was a significant
                                   5
                                       contributor to the need for case management. See generally Order Awarding Fees. Nonetheless,
                                   6
                                       Amazon’s request requires a haircut. Although it is particularly difficult to attribute case
                                   7
                                       management activities to the particular misconduct present in this case, PersonalWeb’s ever-shifting
                                   8
                                       infringement theories—S3, Ruby on Rails, the late emergence of CloudFront and complete
                                   9   abandonment of Ruby on Rails, and, finally, PersonalWeb’s extraordinary declaration that Twitch

                                  10   was not a representative customer case only fifteen months after insisting just the opposite —support

                                  11   Amazon’s need for significant case management efforts. Thus, the Court will reduce case
Northern District of California
 United States District Court




                                       management fees by 25% to reflect a fair reduction related to otherwise necessary activities. The
                                  12
                                       Court reduces the lodestar by $269,750.38 in fees and 535.83 hours. The Court determines Amazon
                                  13
                                       is entitled to $809,251.14 in fees for 1607.5 hours of work in this category.
                                  14
                                                    2. MDL
                                  15          Amazon seeks to recover $145,613.05 in attorneys’ fees for 296.8 hours of work related to
                                  16   MDL. Gregorian Decl., Exh. 6. PersonalWeb argues that “Amazon should not receive fees here

                                  17   because the Court held that PersonalWeb’s conduct to win centralization was not exceptional since

                                  18   PersonalWeb ‘did not hide the ball as to Ruby on Rails from the MDL Panel.’” Suppl. Br. at 4 (citing

                                       Order Awarding Fees at 16). Amazon responds that “it was Amazon’s . . . presence in the MDL that
                                  19
                                       made it possible for the Court to resolve the case as efficiently as it did. And had the Court accepted
                                  20
                                       PersonalWeb’s proposal to have multiple customer cases go forward, the MDL proceeding would
                                  21
                                       have been significantly more expensive.” Response at 3.
                                  22          The Court agrees with Amazon. PersonalWeb’s argument takes the Order Awarding Fees
                                  23   drastically out of context, and illustrates that the company continues to “slice and dice this case in a

                                  24   way that gave it an escape hatch.” Order Awarding Fees at 27. The Court previously concluded in

                                       its extensive Order Awarding Fees that “PersonalWeb took advantage of the MDL status” and
                                  25
                                                                                         12
                                  26
                                         Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 13 of 30




                                   1
                                       engaged in conduct that “‘stands out from others’ as exceptional.” Id. at 26-27. For example, the
                                   2   Court concluded that PersonalWeb adopted “shifting positions in a final attempt to unravel the MDL
                                   3   after summary judgment and to keep some of the customer cases in play.” Id. at 25-26. Because

                                   4   Amazon would have not incurred these fees but for PersonalWeb’s frivolous conduct, the Court

                                       determines Amazon is entitled to $145,613.05 in fees for 296.8 hours of work in this category.
                                   5
                                                    3. Investigating and Responding to PersonalWeb’s Claims
                                   6
                                               Amazon seeks to recover $212,047.88 in attorneys’ fees for 410.5 hours of work related to
                                   7
                                       investigating and responding to PersonalWeb’s claims. Gregorian Decl., Exh. 6. PersonalWeb
                                   8
                                       argues all but $41,709.65 of these fees should be excluded because “[o]ut of the 84 complaints filed
                                   9   by PersonalWeb, only seven solely allege claims of S3 infringement and these were not filed until

                                  10   September 12, 2018.” Suppl. Br. at 4. According to PersonalWeb, “the majority of hours spent

                                  11   investigating and responding to PersonalWeb’s complaints cannot be attributed to the ‘S3 only’
Northern District of California
 United States District Court




                                       claims, and because Amazon would have incurred most of the fees in this category even if
                                  12
                                       PersonalWeb had not alleged its ‘S3 only’ infringement claims, they should not be included.” Id.
                                  13
                                       Amazon responds that “[t]hese costs relate entirely to Amazon’s attempt to defend claims that the
                                  14
                                       Court has already found were baseless, and to do so in the most efficient way possible.” Response
                                  15   at 2.
                                  16           PersonalWeb, again, reads this Court’s Order Awarding Fees far too narrowly.

                                  17   PersonalWeb’s abandoned infringement theories serially dominated the case, leading to unnecessary

                                  18   work across multiple categories of litigation. The fees in this category include time expended

                                       “investigating and answering PersonalWeb’s complaints against Twitch and Amazon’s customers
                                  19
                                       and PersonalWeb’s counterclaims against Amazon; investigating the accused technology; and
                                  20
                                       providing technology tutorials to this Court during case management conferences.” Gregorian Decl.
                                  21
                                       ¶ 22c; see, e.g., id. Exh. 4 at 11 (time entry for “Investigate infringement allegations re: Ruby on
                                  22   Rails.”). PersonalWeb’s flavor-of-the-week strategy required Amazon to expend substantial time
                                  23   investigating PersonalWeb’s ever-shifting claims. The Court will reduce investigative fees by 25%

                                  24   to reflect a fair reduction related to otherwise necessary activities. The Court reduces the lodestar

                                       by $53,011.97 in fees and 102.63 hours. Amazon is entitled to $159,035.91 in fees for 307.88 hours
                                  25
                                                                                        13
                                  26
                                        Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 14 of 30




                                   1
                                       of work in this category.
                                   2
                                                    4. Declaratory Judgment Complaint
                                   3          Amazon seeks to recover $83,411.31 in attorneys’ fees for 174.1 hours of work related to

                                   4   Amazon’s declaratory judgment complaint. Gregorian Decl., Exh. 6. PersonalWeb argues that

                                       Amazon should be limited to recovering only $41,705.66 because “even after the Court found that
                                   5
                                       claim preclusion/Kessler applied to S3 only infringement claims, that did not fully dispose of
                                   6
                                       Amazon’s DJ complaint.” Suppl. Br. at 4-5. Amazon responds that “[t]hese costs relate entirely to
                                   7
                                       Amazon’s attempt to defend claims that the Court has already found were baseless, and to do so in
                                   8
                                       the most efficient way possible.” Response at 2.
                                   9          The time that Amazon spent on the declaratory judgment complaint cannot solely be traced

                                  10   to PersonalWeb’s misconduct. For example, as this Court explained in its Order Awarding Fees,

                                  11   “PersonalWeb correctly notes that it had not asserted the ’791 Patent against Amazon or Twitch.
Northern District of California
 United States District Court




                                       Thus, the ’791 Patent was a part of this case only in Amazon’s Declaratory Judgment Action.” Order
                                  12
                                       Awarding Fees at 20 fn. 20 (internal citations omitted). But the Court does not accept PersonalWeb’s
                                  13
                                       proposed fee reduction. Amazon filed the declaratory judgment complaint in direct response to the
                                  14
                                       dozens of customer cases filed by PersonalWeb, which were largely predicated on S3 infringement
                                  15   claims. Indeed, PersonalWeb accused S3 in 62 of the 85 cases. See ECF 295 at 3 (detailing
                                  16   infringement categories by action). But for this slew of complaints, Amazon would likely not have

                                  17   needed to file the declaratory judgment action. The Court reduces the fees in this category by 15%

                                  18   to account for the fact that some of the time Amazon expended in this category was unrelated to S3.

                                       Accordingly, the Court reduces the lodestar by $12,511.70 in fees and 26.12 hours. The Court
                                  19
                                       determines Amazon is entitled to $70,899.61 in fees for 148 hours of work in this category.
                                  20
                                                    5. PersonalWeb’s Motion to Dismiss
                                  21
                                              Amazon seeks to recover $33,813.91 in attorneys’ fees for 73.4 hours of work related to
                                  22   PersonalWeb’s motion to dismiss. Gregorian Decl., Exh. 6. The parties do not dispute that fees
                                  23   related to this motion should be included in the award. See Suppl. Br. at 5. The Court determines

                                  24   Amazon is entitled to $33,813.91 in attorneys’ fees for 73.4 hours of work in this category.

                                  25                6. Motions to Stay
                                                                                          14
                                  26
                                        Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 15 of 30




                                   1
                                              Amazon seeks to recover $151,668.62 in attorneys’ fees for 340.4 hours of work related to
                                   2   Amazon’s motions to stay. Gregorian Decl., Exh. 6. PersonalWeb argues that Amazon should not
                                   3   be able to recover any fees related to this motion “[b]ecause the motions to stay sought to avoid

                                   4   consolidation in the MDL, and the Court held that PersonalWeb’s MDL efforts were not

                                       unreasonable or baseless, Amazon should not recover its fees for its numerous, identical motions to
                                   5
                                       stay.” Suppl. Br. at 5 (citing Order Awarding Fees at 16). Amazon again responds that “[t]hese costs
                                   6
                                       relate entirely to Amazon’s attempt to defend claims that the Court has already found were baseless,
                                   7
                                       and to do so in the most efficient way possible.” Response at 2.
                                   8
                                              Amazon is entitled to full attorneys’ fees arising out of the motions to stay. As the Court
                                   9   explained in its Order Awarding Fees, “starting in January 2018, PersonalWeb filed 85 lawsuits

                                  10   against different Amazon customers in various courts around the country, alleging that those

                                  11   customers’ use of Amazon S3 service infringed the same patents at issue in the Texas Action.” Order
Northern District of California
 United States District Court




                                       Awarding Fees at 2. And this Court was crystal clear when it found “PersonalWeb’s infringement
                                  12
                                       claims related to Amazon S3 were objectively baseless and not reasonable when brought because
                                  13
                                       they were barred due to a final judgment entered in the Texas Action.” Id. at 33. The Court finds
                                  14
                                       that PersonalWeb’s S3-related misconduct led Amazon to file its declaratory judgment suit, the
                                  15   motions to stay, and the motion for a preliminary injunction. What’s more, had Amazon not filed
                                  16   the motions to stay, it would have undoubtedly incurred even more legal fees in actively defending

                                  17   the menagerie of customer cases. The Court determines Amazon is entitled to $151,668.62 of fees

                                  18   for 340.4 hours of work in this category.

                                                    7. Motion for Preliminary Injunction
                                  19
                                              Amazon seeks to recover $219,985.69 in attorneys’ fees for 454.3 hours of work related to
                                  20
                                       Amazon’s motion for a preliminary injunction. Gregorian Decl., Exh. 6. PersonalWeb argues that
                                  21
                                       fees for these hours are not recoverable because “this motion was an attempt to supersede
                                  22   consolidation in the MDL.” Suppl. Br. at 5. Amazon again responds that “[t]hese costs relate entirely
                                  23   to Amazon’s attempt to defend claims that the Court has already found were baseless, and to do so

                                  24   in the most efficient way possible.” Response at 2.

                                              For the same reasons articulated in Section III.B.6, the Court finds that PersonalWeb’s
                                  25
                                                                                        15
                                  26
                                        Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 16 of 30




                                   1
                                       misconduct is a “but for” cause of the attorneys’ fees Amazon incurred related to the motion for a
                                   2   preliminary injunction. The Court determines Amazon is entitled to $219,985.69 of fees for 454.3
                                   3   hours of work in this category.

                                   4                8. Summary Judgment on Claim Preclusion and the Kessler Doctrine
                                              Amazon seeks to recover $592,831.33 in attorneys’ fees for 1050.3 hours of work related to
                                   5
                                       summary judgment on claim preclusion and Kessler doctrine issues. Gregorian Decl., Exh. 6. The
                                   6
                                       parties do not dispute that fees related to this motion should be included in the award. Suppl. Br. at
                                   7
                                       5. The Court determines Amazon is entitled to $592,831.33 in attorneys’ fees for 1050.3 hours of
                                   8
                                       work in this category.
                                   9                9. Motion for Judgment on the Pleadings
                                  10          Amazon seeks to recover $147,464.68 in attorneys’ fees for 263.9 hours of work related to

                                  11   Amazon’s motion for judgment on the pleadings. Gregorian Decl., Exh. 6. PersonalWeb argues that
Northern District of California
 United States District Court




                                       “[b]ecause the Court denied the entire MJOP, Amazon should not be awarded any fees on its failed
                                  12
                                       motion.” Suppl. Br. at 5. Amazon responds that “PersonalWeb accused CloudFront for the first time
                                  13
                                       ten months into the case—one of the changes in infringement positions that the Court found made
                                  14
                                       the case exceptional.” Response at 3.
                                  15          The Court agrees with PersonalWeb. Amazon moved for judgment on the pleadings alleging
                                  16   that PersonalWeb lacked standing to bring infringement claims against CloudFront. See ECF 413.

                                  17   The Court easily resolved this motion in favor of PersonalWeb. See ECF 578 at 23-26. Even

                                  18   crediting Amazon’s attack on the timeliness of PersonalWeb’s claims against CloudFront, the Court

                                       cannot impute misconduct to PersonalWeb based on a failed litigation decision by Amazon. The
                                  19
                                       Court determines Amazon is not entitled to fees based on time spent on its motion for judgment on
                                  20
                                       the pleadings. The Court reduces Amazon’s lodestar by $147,464.68 in fees and 263.9 hours.
                                  21
                                                    10. Infringement Contentions
                                  22          Amazon seeks to recover $72,896.40 in attorneys’ fees for 151.7 hours of work related to
                                  23   PersonalWeb’s infringement contentions. Gregorian Decl., Exh. 6. PersonalWeb argues these fees

                                  24   should be excluded because “PersonalWeb’s infringement contentions as to S3 and CloudFront were

                                       very similar, except some functions performed by S3 were performed by CloudFront instead. As
                                  25
                                                                                        16
                                  26
                                         Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 17 of 30




                                   1
                                       such, any fees Amazon expended analyzing PersonalWeb’s infringement contentions relating to S3
                                   2   applied equally to the S3/CloudFront combination that survived the claim preclusion summary
                                   3   judgment motion.” Suppl. Br. at 6. Amazon responds that it “had to perform all this work as part of

                                   4   its defense of an exceptional case that the Court did find ‘substantively weak’ and ‘unreasonably

                                       litigated.’. . . Given the case schedule, Amazon could not have avoided drafting the contentions
                                   5
                                       without waiving its defenses.” Response at 3-4.
                                   6
                                               The Court agrees with Amazon. As Amazon correctly argued in its supplemental briefing,
                                   7
                                       the case schedule required Amazon to review and respond to PersonalWeb’s contentions. Response
                                   8
                                       at 3-4. Buttressing this conclusion is the fact that in June 2019 PersonalWeb moved to amend its
                                   9   infringement contentions in bad faith. See Order Awarding Fees at 24-26. This choice required

                                  10   Amazon to expend even more time in this category. Id. The Court determines Amazon is entitled to

                                  11   $72,896.40 in fees for 151.7 hours of work related to infringement contentions.
Northern District of California
 United States District Court




                                  12                11. Invalidity Contentions
                                               Amazon seeks to recover $139,924.68 in attorneys’ fees for 329.7 hours of work related to
                                  13
                                       Amazon’s invalidity contentions. Gregorian Decl., Exh. 6. PersonalWeb argues that “Amazon never
                                  14
                                       argued invalidity in any of their summary judgment motions, did not allege invalidity as an area that
                                  15   should weigh in favor of exceptionality in its Motion, and invalidity was neither related to any
                                  16   specific customer defendant nor ‘S3 only’ specific.” Suppl. Br. at 6 (internal citation omitted).

                                  17   Amazon again responds that it “had to perform all this work as part of its defense of an exceptional

                                  18   case that the Court did find ‘substantively weak’ and ‘unreasonably litigated.’ For example,

                                       Amazon’s invalidity contentions would not have been needed at all but for PersonalWeb filing 80+
                                  19
                                       baseless lawsuits that it then unreasonably prolonged by changing its theories repeatedly.” Response
                                  20
                                       at 3.
                                  21
                                               For similar reasons as those articulated in Section III.B.10, the Court finds that
                                  22   PersonalWeb’s misconduct is a “but for” cause of the attorneys’ fees Amazon incurred related to
                                  23   invalidity contentions. Moreover, that Amazon never argued invalidity in its summary judgment

                                  24   motions does not mean that PersonalWeb’s misconduct did not require Amazon to complete this

                                       work. The Court determines Amazon is entitled to $139,924.68 of fees for 329.7 hours of work in
                                  25
                                                                                         17
                                  26
                                           Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 18 of 30




                                   1
                                       this category.
                                   2
                                                    12. Damages Contentions
                                   3           Amazon seeks to recover $10,745.50 in attorneys’ fees for 22.7 hours of work related to

                                   4   damage contentions. Gregorian Decl., Exh. 6. PersonalWeb argues that these fees should be

                                       excluded as “Amazon restricted their damages contentions solely to CloudFront infringement” and
                                   5
                                       “the Court did not find PersonalWeb’s CloudFront infringement claims were baseless.” Suppl. Br.
                                   6
                                       at 6. Amazon again responds that “Amazon had to perform all this work as part of its defense of an
                                   7
                                       exceptional case that the Court did find ‘substantively weak’ and ‘unreasonably litigated.’. . . Given
                                   8
                                       the case schedule, Amazon could not have avoided drafting the contentions without waiving its
                                   9   defenses.” Response at 3-4.

                                  10           The Court agrees with PersonalWeb. Amazon does not dispute that this fee category only

                                  11   covers damage contentions for CloudFront infringement claims. These fees cannot be fairly traced
Northern District of California
 United States District Court




                                       to PersonalWeb’s misconduct.3 The Court determines Amazon may not recover requested attorneys’
                                  12
                                       fees for this category. The Court reduces Amazon’s lodestar by $10,745.50 in fees and 22.7 in hours
                                  13
                                       of work.
                                  14
                                                    13. Claim Construction
                                  15           Amazon seeks to recover $520,714.93 in attorneys’ fees for 953.9 hours of work related to
                                  16   claim construction. Gregorian Decl., Exh. 6. PersonalWeb argues that these fees should be excluded

                                  17   because “the Court did not find that the constructions advanced by PersonalWeb were baseless or

                                  18   presented in an unreasonable manner.” Suppl. Br. at 6. Amazon responds that “such fees were

                                       specifically incurred due to PersonalWeb’s pursuit of weak claims that each had multiple flaws (as
                                  19
                                       shown by the Court’s summary judgment ruling). The Court also expressly found PersonalWeb’s
                                  20
                                       attempt to prolong the case by reinterpreting the Court’s claim constructions made the case
                                  21
                                       exceptional.” Response at 5.
                                  22           The Court finds that PersonalWeb’s misconduct is a “but for” cause of some of the fees
                                  23   incurred by Amazon in this category. For example, the Court found that “PersonalWeb’s attempt to

                                  24
                                       3
                                         Amazon may have been entitled to recover for hours spent on damages contentions for other
                                  25   claims, had it requested them. That question is not before the Court.
                                                                                        18
                                  26
                                        Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 19 of 30




                                   1
                                       work around the Court’s claim construction ruling was egregious and exceptional” in part because
                                   2   “[t]he Court’s claim construction order had clearly construed the terms ‘unauthorized or unlicensed’
                                   3   as ‘not compliant with a valid license’ and ‘authorization’ as ‘a valid license.’” Order Awarding

                                   4   Fees at 21. Yet the Court cannot trace all of the requested fees to PersonalWeb’s misconduct. See,

                                       e.g., id. at 14 (“PersonalWeb made reasonable, albeit unsuccessful, arguments that the terms
                                   5
                                       authorized/unauthorized or licensed/unlicensed should be given their plain and ordinary meaning.”).
                                   6
                                       The Court reduces Amazon’s requested fees by 25% to account for the fact that some of this time
                                   7
                                       can be traced to necessary litigation activities unrelated to PersonalWeb’s misconduct. The Court
                                   8
                                       reduces the lodestar by $130,178.73 in fees and 238.48 hours. Amazon is entitled to $390,536.20 in
                                   9   fees for 715.43 hours of work in this category.

                                  10                14. Fact Discovery

                                  11          Amazon seeks to recover $1,331,489.17 in attorneys’ fees for 2,753.4 hours of work related
Northern District of California
 United States District Court




                                       to fact discovery. Gregorian Decl., Exh. 6. PersonalWeb argues that “[a]fter the March 13, 2019
                                  12
                                       order granting in part Amazon’s motion for summary judgment on claim preclusion/Kessler, fact
                                  13
                                       discovery did not relate to S3, and instead was limited to PersonalWeb’s other ‘reasonable
                                  14
                                       infringement arguments.’” Suppl. Br. at 6. It seeks to limit this category to $332,872.29, which
                                  15   represents “fees sought . . . from the beginning of the case through March 13, 2019.” Id. Amazon
                                  16   responds that this request “ignor[es] the other reason that the Court found the case exceptional.”

                                  17   Response at 4.

                                  18          The Court agrees with Amazon. As the Court detailed in its Order Awarding Fees,

                                       PersonalWeb’s misconduct continually gave Amazon the run around, increasing the amount of fact
                                  19
                                       discovery in which Amazon needed to engage. Thus, the Court will reduce fact discovery fees by
                                  20
                                       30% to reflect a fair reduction related to otherwise necessary activities. The Court reduces the
                                  21
                                       lodestar by $399,446.75 in fees and 826 hours. Amazon is entitled to $932,042.42 in fees for
                                  22   1927.38 hours of work in this category.
                                  23                15. Discovery Disputes & Motions to Compel

                                  24          Amazon seeks to recover $307,874.85 in attorneys’ fees for 554.3 hours of work related to

                                       discovery disputes and motions to compel. Gregorian Decl., Exh. 6. For the reasons outlined in the
                                  25
                                                                                         19
                                  26
                                         Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 20 of 30




                                   1
                                       Fact Discovery section, PersonalWeb argues that this request should be limited to $76,969.71.
                                   2   Suppl. Br. at 6-7. Amazon again responds that this request “ignor[es] the other reason that the Court
                                   3   found the case exceptional.” Response at 4.

                                   4           For similar reasons as those articulated in Section III.B.14, the Court agrees with Amazon.

                                       However, not all of Amazon’s requested fees in this category can be traced to PersonalWeb’s
                                   5
                                       misconduct. For example, in its Order Awarding Fees, the Court documented a discovery dispute
                                   6
                                       during which Amazon argued PersonalWeb was withholding “damaging” information by asserting
                                   7
                                       privilege. Order Awarding Fees at 11. When the Court held a case management conference
                                   8
                                       regarding the parties’ purported discovery dispute, Amazon withdrew it arguments on the issue.
                                   9   Order Awarding Fees at 11 fn. 5. To reflect the fact that both parties engaged in conduct leading to

                                  10   discovery disputes and motions to compel, the Court will reduce fees in this category by 50%. The

                                  11   Court reduces the lodestar by $153,937.43 in fees and 277.15 hours. Amazon is entitled to
Northern District of California
 United States District Court




                                       $153,937.43 in fees for 277.15 hours of work in this category.
                                  12
                                                    16. Expert Discovery
                                  13
                                               Amazon seeks to recover $687,311.13 in attorneys’ fees for 1,593.1 hours of work related
                                  14
                                       to expert discovery. Gregorian Decl., Exhs. 5-6. PersonalWeb argues that “Amazon may be entitled
                                  15   to certain attorneys’ fees incurred relating to Mr. de la Iglesia’s expert report and more specifically,
                                  16   to those fees incurred rebutting Mr. de la Iglesia’s report . . . [O]nly fees in this category incurred

                                  17   after August 23, 2019, when Mr. de la Iglesia’s report was served, should be considered.” Suppl.

                                  18   Br. at 7. Accordingly, PersonalWeb requests that the Court limit this fee category to $102,275.85.

                                       Id. Amazon responds that it is entitled to full attorneys’ fees in this category because “[m]ost expert
                                  19
                                       discovery fees could have been avoided if PersonalWeb had not engaged in” unreasonable conduct.
                                  20
                                       Response at 5. It also argues that the caselaw on which PersonalWeb relies refers to retained expert
                                  21
                                       fees]. Id.
                                  22           The Court finds that neither party correctly identifies the proper fee award here. As a starting
                                  23   point, certainly Amazon is entitled to fees expended rebutting the improper expert report submitted

                                  24   by Mr. de la Iglesia—but that is not the full extent of the proper fee award. Amazon was also forced

                                       to expend hours working with experts to defeat the infringement theory of the day propounded by
                                  25
                                                                                         20
                                  26
                                        Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 21 of 30




                                   1
                                       PersonalWeb. As outlined in the prior order, Amazon had no choice but to work up its case until
                                   2   each theory was abandoned and start over when a new theory appeared. For this, Amazon is entitled
                                   3   to a substantial portion of fees in this category. The Court also highlights that PersonalWeb’s fee

                                   4   expert does not offer any analysis of Amazon’s expert discovery that was actually devoted to

                                       theories outside of the exceptional case order.
                                   5
                                              Having reviewed the billing records and supporting analysis submitted by Amazon, the
                                   6
                                       Court determines that Amazon expended significant time on expert discovery related to abandoned
                                   7
                                       or discredited theories. The Court will reduce the expert discovery fee request by 35%, which is this
                                   8
                                       Court’s best estimate of the time Amazon dedicated to the defense of properly interposed theories
                                   9   of infringement. The Court reduces the lodestar by $240,558.90 in fees and 557.24 hours. Amazon

                                  10   is entitled to $446,752.23 in fees for 1,034.87 hours of work related to expert discovery.

                                  11                17. Summary Judgment for Non-Infringement
Northern District of California
 United States District Court




                                              Amazon seeks to recover $213,777.16 in attorneys’ fees for 370.1 hours of work related to
                                  12
                                       summary judgment for non-infringement. Gregorian Decl., Exh. 6. PersonalWeb argues that these
                                  13
                                       fees should be limited to $160,332.87, which represents a 25% cut, because “Amazon should not be
                                  14
                                       granted any fees associated with the new grounds of non-infringement as the Court recognized that
                                  15   Amazon ‘sought a finding of non-infringement as to all the grounds raised in their motions’ so that
                                  16   ‘the prolongation of the case at that stage did not rest solely on PersonalWeb’s shoulders.’” Suppl.

                                  17   Br. at 8 (citing Order Awarding Fees at 22). Amazon believes this proposal is reasonable under the

                                  18   Court’s prior order. Response at 6. Upon agreement of the parties, the Court reduces the lodestar by

                                       $53,444.29 in fees and 92.53 hours. Amazon is entitled to $160,332.87 in attorneys’ fees for 277.6
                                  19
                                       hours of work in this category.
                                  20
                                                    18. PersonalWeb’s Rule 54(b) Motion
                                  21
                                              Amazon seeks to recover $13,705.99 in attorneys’ fees for 25.8 hours of work related to
                                  22   PersonalWeb’s Rule 54(b) motion. Gregorian Decl., Exh. 6. PersonalWeb argues that this fees
                                  23   should be excluded as it “offered to have judgment entered against it, but Amazon declined because

                                  24   it wanted to obtain judgment of non-infringement on additional grounds.” Suppl. Br. at 8. Amazon

                                       responds that “[t]he Court already found that Amazon and Twitch ‘had good reasons’ to oppose
                                  25
                                                                                         21
                                  26
                                        Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 22 of 30




                                   1
                                       PersonalWeb’s motion and move for summary judgment” and that “[t]hese fees were necessary to
                                   2   avoid costly piecemeal appeals from the MDL and should be included in the award.” Response at 6
                                   3   (citing ECF 559, Order Awarding Fees).

                                   4          PersonalWeb’s Rule 54(b) Motion was not unreasonable. Although Amazon emphasizes that

                                       it had “good reasons” to oppose this motion for efficiency reasons, this alone does not render the
                                   5
                                       motion frivolous or in bad faith. See Order Awarding Fees at 22 (“The Court is not so sure” that
                                   6
                                       PersonalWeb’s Rule 54(b) motion was “another bad faith gambit” ). The Court determines Amazon
                                   7
                                       is not entitled to fees flowing from this motion and reduces Amazon’s lodestar by $13,705.99 in
                                   8
                                       fees and 25.8 hours of work.
                                   9                19. Federal Circuit Appeal
                                  10          Amazon seeks to recover $135,720.79 in attorneys’ fees for 271.1 hours of work related to

                                  11   PersonalWeb’s Federal Circuit Appeal. Gregorian Decl., Exh. 6. At the time of the supplemental
Northern District of California
 United States District Court




                                       briefing, PersonalWeb argued that “[t]his appeal is still pending as PersonalWeb’s petition for an en
                                  12
                                       banc review remains pending.” Suppl. Br. at 8. Amazon responds that, since PersonalWeb filed its
                                  13
                                       brief, the Federal Circuit denied PersonalWeb’s petition for rehearing en banc. Response at 6.
                                  14
                                       Amazon also argues that “regardless of the appeal regarding the Kessler doctrine, PersonalWeb’s
                                  15   S3 claims fail also under the Court’s non-infringement summary judgment ruling.” Id.
                                  16          On June 17, 2020, the Federal Circuit affirmed this Court’s summary judgment order. See

                                  17   ECF 606. On November 10, 2020, the Federal Circuit denied PersonalWeb’s petition for panel

                                  18   rehearing or rehearing en banc. See ECF 645. PersonalWeb’s only objection to an award of these

                                       fees is abrogated. The Court determines Amazon is entitled to $135,720.79 in attorneys’ fees for
                                  19
                                       271.1 hours of work related to the federal circuit appeal.
                                  20
                                                    20. Motion for Attorney Fees and Costs
                                  21
                                              PersonalWeb requests that the Court reject Amazon’s $450,000 request in fees “they claim
                                  22   they incurred between March 2020 and June 24, 2020” associated with their motion for attorneys’
                                  23   fees and costs. Suppl. Br. at 10; see also Gregorian Decl. ¶ 21. In its view, this request is punitive

                                  24   and without substantiation. Id. Amazon responds that these fees are “fully awardable and routinely

                                       granted.” Response at 6 (citing Central Soya Co. v. Geo. A. Hormel & Co., 723 F.2d 1573, 1578
                                  25
                                                                                        22
                                  26
                                        Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 23 of 30




                                   1
                                       (Fed. Cir. 1983). Amazon argues that it could not avoid these costs, that PersonalWeb never offered
                                   2   to pay any part of these fees, and that PersonalWeb’s conduct greatly increased the cost of this
                                   3   motion.
                                              The caselaw is on the side of Amazon. Courts have interpreted § 285 to allow for the
                                   4
                                       recovery of fees for time spent on the issue of attorneys’ fees itself. See Central Soya Co, 723 F.2d
                                   5
                                       at 1578 (Fed. Cir. 1983) (citing with approval Codex Corp. v. Milgo Elec. Corp., 541 F. Supp. 1198,
                                   6
                                       1201 (D. Mass. 1982) (“The compensatory purpose of § 285 is best served if the prevailing party is
                                   7
                                       allowed to recover his reasonable expenses in prosecuting the entire action. These expenses include
                                   8
                                       lawyers' fees for time spent on the issue of attorneys' fees itself. It does, however, find that a
                                   9
                                       reduction is appropriate.”)); see, e.g., Drop Stop LLC v. Jian Qing Zhu, No. CV 16-07916 AG
                                  10
                                       (SSX), 2018 WL 1407031, at *7 (C.D. Cal. Jan. 22, 2018), aff'd, 757 F. App'x 994 (Fed. Cir. 2019).
                                  11
Northern District of California
 United States District Court




                                       This is particularly true given PersonalWeb created delays in this proceeding by asking the Court to
                                  12
                                       delay its ruling, see ECF 594, and by completely failing to raise any arguments about the
                                  13
                                       reasonableness of fees in the original briefing on this motion, thereby necessitating the round of
                                  14
                                       briefing currently before the Court, see Order Awarding Fees at 33. In order to evaluate the
                                  15
                                       reasonableness of Amazon’s fee request in this category, the Court has requested supplemental
                                  16
                                       documentation as offered by Amazon in its initial motion for fees to support this request. See ECF
                                  17
                                       647. The Court will issue a follow-up order on this portion of the fee request.
                                  18

                                  19                21. Costs

                                  20          Amazon seeks $323,668.06 in non-taxable costs. Mot. at 15; Gregorian Decl. ¶ 20. “These

                                  21   costs are related to litigating this case, such as data hosting fees; copy services and delivery charges

                                  22   for depositions, chambers copies and proof of service; transcript order fees; court call fees; expert

                                  23   witness fees; meals and travel costs for attending depositions and hearings; graphic and presentation

                                  24   consultant fees; and research vendor fees.” Gregorian Decl. ¶ 20; see also id., Exh. 5 (summary of

                                  25
                                                                                         23
                                  26
                                        Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 24 of 30




                                   1   costs). PersonalWeb requests that this Court limit an award of costs to $203,300.10. Suppl. Br. at 1.

                                   2   Although PersonalWeb discusses this reduction in the context of expert discovery, its expert justifies

                                   3   the reduction more broadly:

                                   4                  A total of $370,412.14 is listed – but some of that is marked “BOC”
                                                      by Amazon indicating that they were also shown on the Bill of Costs
                                   5                  and are not now sought. Some are for experts that did not do work
                                                      that was within the “exceptional case” ambit. Some have only a
                                   6                  fully-redacted description. They are all shown and marked as
                                                      acceptable or not in Exhibit 4.
                                   7
                                       Knapton Decl. ¶ 56; see also id., Exh. 4. Amazon does not specifically address PersonalWeb’s
                                   8
                                       proposed cost reduction. See generally Response.
                                   9
                                              The Court has reviewed Amazon’s summary of non-taxable costs and Knapton’s associated
                                  10
                                       chart. The Court agrees with PersonalWeb’s reduction; as the Court explained above, Amazon may
                                  11
Northern District of California
 United States District Court




                                       not recover expert fees or costs untethered to the existence of “fraud or bad faith whereby the very
                                  12
                                       temple of justice has been defiled.” MarcTec, 664 F.3d at 921. PersonalWeb’s proposed reduction
                                  13
                                       properly takes into account this limitation. The Court also credits Knapton’s finding that some of
                                  14
                                       Amazon’s cost entries are redacted. See Knapton Decl., Exh. 4 at 12-13. The Court will not award
                                  15
                                       these redacted costs. Finally, the Court highlights that PersonalWeb’s proposed cost award amounts
                                  16
                                       to about two-thirds of Amazon’s request. This reduction is proportional to the overall fee reduction
                                  17
                                       the Court detailed above, further indicating PersonalWeb’s reduction is appropriate. The Court
                                  18
                                       awards Amazon $203,300.10 in non-taxable costs.
                                  19
                                                                                      ***
                                  20
                                              Based on the foregoing, the lodestar is $4,615,242.28 in fees for 9,263.43 hours of work.
                                  21
                                       Amazon is also entitled to $203,300.10 in non-taxable costs. The Court DEFERS ruling on
                                  22
                                       Amazon’s request for fees related to the instant motion.
                                  23

                                  24

                                  25
                                                                                        24
                                  26
                                        Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 25 of 30




                                   1
                                              C.    Reasonable Fee Award
                                   2          Now that the Court has addressed which fees are attributable to Plaintiffs' misconduct, the
                                   3   Court must determine whether the amount of fees claimed is reasonable. The award of attorney fees

                                   4   under 35 U.S.C. § 285 must be reasonable. The Supreme Court has said that “[t]he ‘lodestar’ figure

                                       has, as its name suggests, become the guiding light of our fee-shifting jurisprudence.” Dague, 505
                                   5
                                       U.S. at 562. There is thus “a ‘strong presumption’ that the lodestar represents the ‘reasonable’ fee.”
                                   6
                                       Id. (citation omitted). Ascertaining what constitutes a “reasonable” fee requires determining “the
                                   7
                                       number of hours reasonably expended on the litigation multiplied by a reasonable hourly rate.” Del.
                                   8
                                       Valley Citizens' Council, 478 U.S. at 564. “This calculation provides an objective basis on which to
                                   9   make an initial estimate of the value of a lawyer's services.” Id. (citing Hensley, 461 U.S. at 433).

                                  10   Supreme Court “case law construing what is a ‘reasonable’ fee applies uniformly to all” federal fee

                                  11   shifting statutes that permit the award of reasonable fees. Dague, 505 U.S. at 562.
Northern District of California
 United States District Court




                                              1. Reasonable Hourly Rate
                                  12
                                              Reasonable hourly rates for determining the lodestar figure are the “prevailing market rates
                                  13
                                       in the relevant community.” Blum, 465 U.S. at 895; Avera v. Sec'y of Health & Human Servs., 515
                                  14
                                       F.3d 1343, 1349 (Fed. Cir. 2008) (holding that “to determine an award of attorneys' fees, a court in
                                  15   general should use the forum rate in the lodestar calculation”). In establishing the reasonable hourly
                                  16   rate, the Court may take into account, among other factors, “(1) the novelty and complexity of the

                                  17   issues, (2) the special skill and experience of counsel, (3) the quality of representation, and (4) the

                                  18   results obtained.” Cabrales v. Cnty. of Los Angeles, 864 F.2d 1454, 1464 (9th Cir. 1988) (internal

                                       marks and citation omitted).
                                  19
                                              Amazon’s fee request is based upon the following effective rates of Fenwick counsel:
                                  20
                                       $905.95 for partner J. David Hadden; $748.60 for partner Sania Shamilov; $699.82 for partner
                                  21
                                       Melanie Mayer; $649.27 for partner Todd Gregorian; $648.27 for associate Philip Hack; $625.92
                                  22   for associate Ravi Ranganath; $659.85 for associate Allen Wang; $577.55 for associate Elizabeth
                                  23   Hagan; $618.28 for associate Shannon Turner; $406.85 for associate Chieh Tung; $430.06 for

                                  24   associate Crystal Nwaneri; $370.20 for associate TJ Fox; $282.20 for associate Kwan Chan; $282.20

                                       for associate Patrick Doyle; $342.16 for paralegal Robert Winant; and $344.74 for paralegal
                                  25
                                                                                         25
                                  26
                                        Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 26 of 30




                                   1
                                       Lawrence Gallwas. Gregorian Decl. at 5-6.
                                   2           “In intellectual property cases, federal courts routinely rely on the American Intellectual
                                   3   Property Law Association (“AIPLA”) economic survey results published every other year.” Int'l

                                   4   Intellectual Mgmt. Corp. v. Lee Yunn Enters., 2009 WL 9137315, at *3 (citing Mathis v. Spears,

                                       857 F.2d 749, 754 (Fed. Cir. 1988)); see also Phigenix, Inc. v. Genentech Inc., 2019 WL 2579260,
                                   5
                                       at *11 (N.D. Cal. June 24, 2019) (relying on AIPLA survey rates). The 2019 AIPLA indicates that
                                   6
                                       the mean 2018 billing rate for partners at private firms in the San Francisco area was $665, the
                                   7
                                       median rate was $650, the rate for the third quartile was $826, and the rate for the 90th percentile
                                   8
                                       was $1,023. Gregorian Decl., Ex. 3 at I-29. Although the survey does not contain data for associate
                                   9   billing rates in the San Francisco area, it does generally detail the average billing rates for a partner-

                                  10   track attorneys. See Gregorian Decl., Ex. 3 at I-42. For example, it notes that the mean 2018 billing

                                  11   rate was $309 for associates with fewer than five years of IP Law experience, $406 for associates
Northern District of California
 United States District Court




                                       with five to six years of experience, $364 for associates with seven to nine years of experience, $444
                                  12
                                       for associates with ten to fourteen years of experience, and $405 for associates with fifteen to
                                  13
                                       twenty-four years of experience. Id. These figures account for billing rates in areas with far lower
                                  14
                                       costs of living than San Francisco, such as Minneapolis-St. Paul and Philadelphia. Id. These rates
                                  15   are comparable to the ones Amazon requests here.
                                  16           PersonalWeb does not dispute the reasonableness of these rates. Given the reputation of the

                                  17   law firm, the qualifications and responsibilities of these particular attorneys, the complexity of this

                                  18   case, and the results obtained, the Court finds these rates to be “in line with those prevailing in the

                                       community for similar services by lawyers of reasonably comparable skill, experience and
                                  19
                                       reputation.” Blum, 465 U.S. at 896 n.11.
                                  20
                                               2. Reasonable Hours Expended
                                  21
                                               In determining a reasonable amount of time spent, the Court should only award fees based
                                  22   on “the number of hours reasonably expended on the litigation” and exclude “hours that are
                                  23   excessive, redundant, or otherwise unnecessary.” Hensley, 461 U.S. at 433–34. “There is no precise

                                  24   rule or formula for making these determinations.” Id. at 436. “The court necessarily has discretion

                                       in making this equitable judgment.” Id. at 437. Federal Circuit precedent controls the calculation of
                                  25
                                                                                          26
                                  26
                                        Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 27 of 30




                                   1
                                       attorneys' fees in patent cases. Bywaters v. United States, 670 F.3d 1221, 1227–28 (Fed. Cir. 2012)
                                   2   (“we have consistently applied our law to claims for attorneys' fees under section 285 of the Patent
                                   3   Act because section 285 relates to an area of substantive law within our exclusive jurisdiction”).

                                   4   However, district courts have “‘considerable discretion’ in determining the amount of reasonable

                                       attorney fees under § 285.” Homeland Housewares, 581 F. App'x at 881 (internal citations omitted).
                                   5
                                              The party seeking fees bears the initial burden of establishing the hours expended litigating
                                   6
                                       the case and must provide detailed time records documenting the tasks completed and the amount
                                   7
                                       of time spent. Hensley, 461 U.S. at 434; Welch v. Met. Life Ins. Co., 480 F.3d 942, 945–46 (9th Cir.
                                   8
                                       2007). “Where the documentation of hours is inadequate, the district court may reduce the award
                                   9   accordingly.” Hensley, 461 U.S. at 433. The district court may also exclude any hours that are

                                  10   excessive, redundant, or otherwise unnecessary. Id. at 434. However, the party seeking fees need

                                  11   not provide comprehensive documentation to prevail. Id. at 437 & n.12.
Northern District of California
 United States District Court




                                              There are two means by which a court may determine whether the number of hours is
                                  12
                                       “reasonable.” Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013). First, a court may
                                  13
                                       conduct either an “hour-by-hour analysis of the fee request” and exclude those hours for which it
                                  14
                                       would be unreasonable to compensate the prevailing party. Id. at 1203 (citing Gates v. Deukmejian,
                                  15   987 F.2d 1392, 1399 (9th Cir. 1992)). Second, “when faced with a massive fee application the
                                  16   district court has the authority to make across-the-board percentage cuts either in the number of

                                  17   hours claimed or in the final lodestar figure as a practical means of [excluding non-compensable

                                  18   hours] from a fee application.” Id. (citation omitted).

                                              PersonalWeb argues that “due to unreasonable billing,” a 50% to 75% cut to the fees and
                                  19
                                       costs for case management and fact discovery is warranted. Suppl. Br. at 8-10. It specifically argues
                                  20
                                       that Amazon’s counsel engaged in top-heavy billing and overstaffing on depositions and at
                                  21
                                       meetings. The Court addresses each concern in turn.
                                  22                       i.   Allegations of Top-Heavy Billing
                                  23          PersonalWeb first argues that “Amazon’s Fact Discovery category shows an unreasonable

                                  24   division of labor between senior- and junior-level attorneys.” Suppl. Br. at 9 (citing Knapton Decl.

                                       ¶ 52). It requests that the Court reduce the fees attributed to Fact Discovery work performed by
                                  25
                                                                                         27
                                  26
                                         Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 28 of 30




                                   1
                                       partners Melanie Mayer and Saina Shamilov by 50% from $223,510.68 to $111,755.34. Id. Amazon
                                   2   rejects PersonalWeb’s characterization and argues that “[p]artner hours account for only 19.6% of
                                   3   this work, over half of which were Ms. Mayer’s, who defended multiple depositions and supervised

                                   4   fact discovery.” Response at 4 (citing Supp. Gregorian Decl., Exhs. 6, 18). It also argues that

                                       “PersonalWeb cites no authority suggesting that these hours are unreasonable or excessive; instead,
                                   5
                                       it points to cases where, unlike here, attorneys ‘billed excessive hours for routine and duplicative
                                   6
                                       work.’” Id. (quoting Hernandez v. Taqueria El Grullense, 2014 WL 2611214, at *2-3 (N.D. Cal.
                                   7
                                       June 11, 2014)).
                                   8
                                               Although the Court is sensitive to misallocation of resources by attorneys in the form of top-
                                   9   heavy billing, the Court is satisfied that other reductions imposed in this order and by Amazon itself

                                  10   account for any such billing here. Amazon has already discounted its fees request by 556.3 hours

                                  11   and $189,009.85 of work from 29 timekeepers. Gregorian Decl. ¶ 19. Many of these hours no doubt
Northern District of California
 United States District Court




                                       were hours spent by more junior associates. See Phigenix, Inc. v. Genentech Inc., No. 15-CV-01238-
                                  12
                                       BLF, 2019 WL 2579260, at *16 (N.D. Cal. June 24, 2019). The Court will not cut additional hours
                                  13
                                       from Amazon’s request based on top-heavy billing.
                                  14
                                                           ii.   Allegations of Overstaffing at Depositions
                                  15           PersonalWeb next argues that Amazon seeks fees “for four partners and more than eight
                                  16   associates to take and defend depositions together.” Suppl. Br. at 9 (citing Knapton Decl. ¶ 44).

                                  17   PersonalWeb believes that “it is excessive to have two (or more) attorneys attend the same

                                  18   deposition where only one attorney was handling the deposition.” Id. (citing Rosenfeld v. U.S. Dep’t

                                       of Justice, 903 F. Supp. 2d 859, 879 (N.D. Cal. 2012)). It asks the Court to reduce the fees requested
                                  19
                                       for depositions by 75%, such that Amazon is “entitled to no more than $332,872.29 for Fact
                                  20
                                       Discovery.” Id. (citing Knapton Decl. ¶ 44). Amazon argues that its depositions were reasonably
                                  21
                                       staffed. Response at 4 (citing Supp. Gregorian Decl., Exh. 17). It also argues that PersonalWeb’s
                                  22   contention that two attorneys may not attend a deposition is without merit. Response at 4. Finally,
                                  23   it argues that

                                  24
                                                        PersonalWeb’s other purported evidence for “overstaffing”
                                  25                    mischaracterizes the record: (1) it assumes time billed by associates
                                                                                           28
                                  26
                                        Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 29 of 30




                                   1                  was “training time,” when those attorneys took or defended the
                                                      depositions in question; and (2) it includes Twitch’s in house
                                   2                  counsel and two summer associates who attended depositions but,
                                                      as PersonalWeb itself acknowledges, were excluded from the fee
                                   3                  request for that time.

                                   4   Id. (citing Suppl. Gregorian Decl., Exh. 18 ¶ 17, Knapton Decl., Exh. 6).

                                   5          Upon review of Amazon’s billing records, the Court finds that Fenwick’s fee request includes

                                   6   hours billed by, at most, two attorneys per deposition. See Supp. Gregorian, Exh. 17. The Court finds

                                   7   this staffing choice reasonable given the complexity of the matter, and PersonalWeb does not cite

                                   8   any caselaw to suggest otherwise. See Oberfelder v. City of Petaluma, 2002 WL 472308, at *7 (N.D.

                                   9   Cal. Jan. 29, 2002) (“the attendance of more than two attorneys is not per se duplicative”); see also

                                  10   Lopez v. S.F. Unified Sch. Dist., 385 F. Supp. 2d 981, 993-994 (N.D. Cal. 2005) (refusing to reduce

                                  11   fees for multiple attorneys present at a deposition given size and complexity of the case). The Court
Northern District of California
 United States District Court




                                  12   declines to exclude hours on this basis.

                                  13
                                                         iii.   Allegations of Numerous Attorneys at the Same Meeting
                                  14          PersonalWeb challenges Amazon’s request for “$1,441,880.00 for 1,860.3 hours spent on
                                  15   internal meetings, notes and calls” because each attorney on Amazon’s team billed for his or her

                                  16   attendance at conferences. Suppl. Br. at 9-10 (citing Knapton Decl. ¶ 38). PersonalWeb argues that

                                       “good billing judgment” counsels that Amazon’s counsel should not bill for every attorney present
                                  17
                                       on calls and meetings. Id. at 10. In support of this contention, they cite to cases where courts reduced
                                  18
                                       fee requests by 20-25%. See, e.g., Our Children’s Earth Found. v. U.S. Envtl. Prot. Agency, No. 13-
                                  19
                                       CV-02857-JSW, 2016 WL 1165214, at *9 (N.D. Cal. Mar. 25, 2016) (reducing requested fees by
                                  20
                                       25% for internal conferences); S. Yuba River Citizens League & Friends of River v. Nat’l Marine
                                  21   Fisheries Serv., No. CIV. S-06-2845-LKK, 2012 WL 1038131, at *5 (E.D. Cal. Mar. 27, 2012),

                                  22   aff’d 581 F. App’x 693 (9th Cir. 2014) (reducing requested fees by 20% for internal conferences).

                                  23   PersonalWeb, nonetheless, requests a 75% reduction of Amazon’s case management fees. Suppl.
                                       Br. at 10. Amazon argues that, due to the complex nature of this case, these meetings were necessary
                                  24
                                       and efficient. Response at 5. It also argues that it excluded the requests of numerous timekeepers
                                  25
                                                                                         29
                                  26
                                         Case 5:18-cv-00767-BLF Document 220 Filed 03/02/21 Page 30 of 30




                                   1
                                       from these meetings. Id. (citing Supp. Gregorian Decl. ¶ 4). Finally, it notes that caselaw cited by
                                   2   PersonalWeb did not involve complex multidistrict litigation. Id.
                                   3           The Court finds PersonalWeb’s request for a 75% reduction of fees borders on ridiculous.

                                   4   As Amazon correctly recognizes, this case is a complex patent MDL that requires significant

                                       coordination. And although the Court is often skeptical of the value of incessant meetings involving
                                   5
                                       multiple attorneys, PersonalWeb’s expert has done nothing more than provide stock criticism of the
                                   6
                                       meeting and conference hours without identifying any specific irregularities. See Knapton Decl. ¶¶
                                   7
                                       38-39. Knapton’s 75% reduction recommendation is supported solely by his belief that “some sort
                                   8
                                       of adjustment for reasonableness is necessary” and is untethered to any particular meeting or
                                   9   activity.

                                  10           The Court has reviewed the billing records and concludes that the combination of Amazon’s

                                  11   decision to exclude billing requests by 29 timekeepers and the Court’s 25% reduction for case
Northern District of California
 United States District Court




                                       management fees amply addresses any over-billing in this category and thus no further deduction is
                                  12
                                       necessary.
                                  13
                                                                                        ***
                                  14
                                               In sum, the lodestar calculated in Section III.B of this Order is reasonable.
                                  15   IV.     ORDER
                                  16           For the foregoing reasons, Amazon’s motion for reasonable attorneys' fees is GRANTED

                                  17   IN PART AND DENIED IN PART. The Court finds that Amazon is entitled to $4,615,242.28 in

                                  18   fees for 9,263.43 hours of work and $203,300.10 in non-taxable costs.

                                               IT IS SO ORDERED.
                                  19

                                  20   Dated: March 2, 2021
                                                                                        ______________________________________
                                  21                                                    BETH LABSON FREEMAN
                                                                                        United States District Judge
                                  22

                                  23

                                  24

                                  25
                                                                                         30
                                  26
